PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/222,339
Filing Date: 17 Dec 2018
Appellant(s): Queiroz et al.



__________________
Darryl Little
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 23, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated December 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1
 Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bell (2015) in view Ramji et al. (US 2011/0239736). 
Bell discloses that TUMS® (which comprises calcium carbonate) are loaded with sugar are chewable, thus meeting the recitation of a tablet. According to Bell, this product can get stuck in the crevices of one’s teeth. Prolonged exposure can lead to cavities, especially since many people tend to use antacids at night when reflux gets worse. Additionally, antacids can cause dry mouth, and when less saliva is available to wash away debris and food from the teeth, so one will be more likely to experience tooth decay and gum disease (Page 1). After taking antacids, one should be sure to rinse out the mouth. Wait about 30 minutes after eating an antacid and then brush the teeth. This can help protect the enamel (Page 2). 
Bell differs from the instant claims insofar as it does not disclose the toothpaste or that the rinse is comprises fluoride.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the toothpaste or mouthwash with fluoride after taking TUMS® motivated by the desire to counteract the sugar found in TUMS® by providing and anticaries agent. Rinsing or brushing after the antacid with provide a benefit to the oral cavity. 

Rejection 2
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bell (2015) in view Ramji et al. (US 2011/0239736) in further view of Prencipe et al. (US 2009/0202454).
Bell in view Ramji et al. is discussed above and differ from the instant claims insofar as it does not disclose arginine is in the calcium containing compositions. 
Prencipe et al. disclose oral care compositions comprising a combination of arginine salts and calcium carbonate. Arginine and other basic amino acids have been proposed for use in oral care and are believed to have significant benefits in combating cavity formation and tooth sensitivity (paragraph 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added an arginine to an antacid comprising calcium carbonate to use in a method for providing a benefit to the oral cavity motivated by the .

(2) Response to Argument

Rejection 1
Appellant argues that Bell directs users to rinse out their mouths after taking antacids. Therefore, Bell actually teaches away from the claims of the present invention. The claims require the poorly-soluble calcium compound to be present in the oral cavity at the time the fluoride is introduced into the oral cavity so that the fluoride can react with the administered calcium to form a calcium bound fluoride deposit in plaque, on teeth and in oral tissue. 
The Examiner submits that Bell discloses that after taking an antacid, rinse out your mouth. However, it does not disclose what to rinse out the mouth with. Further, considering that antacids can cause damage to the teeth, it would have been obvious to rinse with a mouthwash. Additionally, if all the antacid was rinsed away from the teeth, it would not appear to be important to brush the teeth within 30 minutes after taking the antacid as disclosed by Bell, rinsing would be sufficient. It is further submitted that Bell discloses that after you eat antacids, wait 30 minutes and brush. This appears to be a separate method and does not necessarily include a rinsing step. Further, calcium carbonate is not very water soluble and would not necessarily be removed with only rinsing as asserted by Appellant, especially because Bell discloses that the antacids are chewable and can get stuck in the crevices of your teeth. One would reasonably 

Appellant argues that Bell’s failure to disclose the composition of the recommended “rinse” is not so much a problem for Applicant as it is for the position taken in the Office Action. Absent a teaching or suggestion that a particular formulated mouthrinse be used, Bell has no relevance to the patentability of the present application. More importantly, however, and in clear opposition to the teachings of the present invention (as noted above), Bell specifically indicates that teeth damaging antacids should be removed “by rinsing” the oral cavity after ingestion — thereby eliminating the possibility of the poorly-soluble calcium compound reacting with any fluoride upon its introduction to the oral cavity.
The Examiner disagrees and submits that Bell is relevant to the patentability of the present Application because Bell discloses the steps of using a water insoluble calcium compound and following this step with rinsing the mouth and/or brushing the teeth in order to protect the enamel of the teeth. In regard to not knowing the formulation of the rinse, Bell discloses that the antacid may cause caries. Therefore, it would have been obvious to have used a rinse comprising a fluoride because fluoride is an anticaries agent. This would counteract the sugars in the antacid and would help inhibit the formation of cavities. Further, Bell does not limit the procedure disclosed 

The Appellant argues that while it may have been obvious to use mouthrinse to “rinse out [the] mouth”, nowhere does Bell teach or suggest the specially formulated mouthrinse containing fluoride as claimed in the present invention. Again, Bell’s rinsing recommendation was not for “treating” the teeth or mouth, but to remover antacids. Accordingly, a skilled artisan would not be motivated to use much more to comply with Bell than water. 
The Examiner disagrees and submits that Bell teaches antacids cause caries. Therefor one of ordinary skill in the art would be motivated to use a mouthrinse with an anticaries agent such as a fluoride to rinse the oral cavity after taking an antacid. Even if this was not the case and water was used, Bell also discloses another method where after eating an antacid, wait and then brush, which protects the enamel. In this instance, there is no step of rinsing the mouth and Bell is teaching treating the teeth or mouth. 

Appellant argues that Bell nowhere suggests that the later brushing was supposed to further address the presence antacid in the oral cavity. The Office action provides no support for the proposition that the antacid would still be present in the oral cavity after rinsing. Relying on Bell’s disclosure that the brushing is simply to help protect the enamel of teeth.
The Examiner disagrees and submits that Bell discloses that the antacid gets trapped in the crevices of the oral cavity. The reference states “after you eat antacids, wait about 30 minutes and then brush your teeth, as this can help to protect the enamel”. In this particular method, there is no rinsing step. Therefor Bell discloses different methods to help protect the teeth from antacids and addresses the presence of the antacid in the oral cavity. 

Appellant argues that the solubility is not relevant to the physical removal of the insoluble calcium carbonate salt, especially since Bell suggest that the rinsing directly results in removal of the (antacid) salt.
The Examiner disagrees and submits that one of ordinary skill in the art would reasonably conclude that based on what Bell discloses, rinsing the mouth is to remove 

Appellant summarizes Ramji and submits that the reference does not cure the deficiencies of Bell. It is furthered argued that Bell teaches away from the claimed invention. 
The Examiner disagrees and submits Bell does not teach way from the claimed invention. Bell discloses a method of protecting the teeth. It is suggested that after eating an antacid to wait 30 minutes followed by brushing the teeth. Therefore, the calcium carbonate would still be present when the teeth are brushed because this particular procedure does not include the step of rinsing the mouth and would for calcium bound fluoride deposits in plaque, on teeth and in oral tissue. Further, even if this was not the case, one would reasonably conclude that rinsing with water as Appellant suggests, would not rinse away calcium carbonate. Not only because it is water insoluble but also because if particulates could be rinsed out of the oral cavity after being trapped in the crevices of the teeth with only water, there would be no need for brushing. It would have been obvious to have used the oral compositions of Ramji and Prencipe to rinse or brush the teeth because they are suitable and comprise 

Rejection 2
Appellant summarizes Prencipe and submits that the reference does not cure the deficiencies of Bell. It is furthered argued that Bell teaches away from the claimed invention. 
The Examiner disagrees and submits Bell does not teach way from the claimed invention. Bell discloses a method of protecting the teeth. It is suggested that after eating an antacid to wait 30 minutes followed by brushing the teeth. Therefore, the calcium carbonate would still be present when the teeth are brushed because this particular procedure does not include the step of rinsing the mouth and would for calcium bound fluoride deposits in plaque, on teeth and in oral tissue. Further, even if this was not the case, one would reasonably conclude that rinsing with water as Appellant suggests, would not rinse away calcium carbonate. Not only because it is water insoluble but also because if particulates could be rinsed out of the oral cavity after being trapped in the crevices of the teeth with only water, there would be no need for brushing. It would have been obvious to have used the oral compositions of Ramji and Prencipe to rinse or brush the teeth because they are suitable and comprise anticaries agents. This would counter act the damaging effects after taking an antacid. Therefor the claims are obvious over Bell in combination with Ramji and/or Prencipe. 



Respectfully submitted,

/LEZAH ROBERTS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
                                                                                                                                                                                                       /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G Hartley/
Supervisory Patent Examiner, Art Unit 1618 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.